DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The reasoning for indicating allowable subject matter was provided in the final action dated 4/29/2022 on page 2. Claim 3 was canceled and incorporated in to claim 1 in the most recent claims 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to claim 1, the closest prior art Huang et al. (PGPUB 20190121081) and Chang et al. (PGPUB 20190361201), fails to disclose in combination with all of the other elements of the claim wherein -5.00 ≤ (R3+R4)/(R3-R4) ≤ -1.00. Modification of Huang or Chang to change the shape of the second lens’ image and object side surfaces would further alter the focal length of the lens as well as the focal length of the system. One of ordinary skill in the art would not be capable of modifying Huang in view of Chang to satisfy the d1/d2 condition as well as the expression above while also maintaining all of the conditions laid out in paragraphs [0056]-[0076]. To satisfy all of these conditions simultaneously would require a substantial amount of experimentation and would not provide an obvious benefit. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872